Citation Nr: 0026603	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Propriety of initial evaluation for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling.  

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to herbicide 
agents (Agent Orange).  

4.  Entitlement to service connection for bilateral foot 
fungus.  

5.  Entitlement to service connection for bilateral hearing 
loss, with tinnitus.  

6.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO, which granted service connection for PTSD and assigned a 
30 percent evaluation, and denied claims of service 
connection for a heart disorder, to include as secondary to 
service-connected PTSD, peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange, bilateral foot fungus, 
bilateral hearing loss, bilateral tinnitus, and a back 
disorder.  

The veteran's appeal of the rating of PTSD was initiated 
following an original award.  Consequently, the rating issue 
on appeal is not a claim for "increased" entitlement, 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is also noted that a May 1998 RO Rating decision granted 
service connection for chloracne of the face, secondary to 
Agent Orange exposure.  


FINDINGS OF FACT

1. The veteran's claims of service connection for peripheral 
neuropathy, to include secondary to exposure to Agent 
Orange, bilateral foot fungus, and a back disorder, are 
not supported by medical evidence of current diagnoses.  

2. The claims for service connection for peripheral 
neuropathy, to include secondary to exposure to Agent 
Orange, bilateral foot fungus, and a back disorder, are 
not plausible.  

3.  There is no medical evidence of a nexus between a current 
heart disorder and the veteran's period of active service; 
and there is no medical evidence of a nexus between a 
current heart disorder and PTSD. 

4. The claim of service connection for a heart disorder, to 
include as secondary to PTSD, is not plausible.  

5. Throughout the appeal period, service-connected PTSD has 
remained manifested by: stress and anxiety, complaints of 
nightmares two to three times a week, flashbacks one to 
three times a month, and chronic sleep impairment; but 
without memory loss, panic attacks, flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty understanding complex commands, impairment in 
judgment or abstract thinking, or disturbances in 
motivation or mood.  

6. The claims of service connection for bilateral hearing 
loss and tinnitus are plausible.  


CONCLUSIONS OF LAW

1. The claims of service connection for peripheral 
neuropathy, to include as secondary to exposure to Agent 
Orange, bilateral foot fungus, a back disorder, and a 
heart disorder, to include a heart disorder as secondary 
to service-connected PTSD, are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310(a) (1999).  

2. The claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

3. The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations 

It is initially noted that the veteran's representative, in 
correspondence dated in December 1997 and December 1998, 
asserted that VA examination reports of record are inadequate 
for lack of nexus opinions as to each disorder diagnosed, and 
that independent medical opinions are warranted.  The Board 
finds that these arguments are without merit.  The Board 
initially points out that an independent medical opinion is 
warranted only in appeals involving medical complexity or 
medical controversy.  See 38 U.S.C.A. § 7109(a) (1999).  The 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994).  Moreover, the controlling regulation 
specifically prohibits consideration of this part of an 
appeal as a separately appealable issue.  "A determination 
that an independent medical opinion is not warranted may be 
contested only as part of an appeal on the merits of the 
decision rendered on the primary issue by the agency of 
original jurisdiction."  38 C.F.R. § 3.328 (1999).  The Board 
finds that this case does not present an issue of medical 
controversy or complexity; thus, an independent medical 
opinion is not in order as to any of the veteran's claims.  
38 C.F.R. § 20.901 (1999).  

The veteran's representative has also argued that VA has 
failed in its duty to assist the veteran with his claims of 
service connection.  In Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  As 
all of the veteran's claims of service connection, other than 
for bilateral hearing loss, are not well-grounded, the 
arguments of the veteran's attorney representative are 
without merit.  

In finding so, it is noted that the Court has held that 
because VA's statutory duty to assist under 38 U.S.C. 
§ 5107(a) applies only to well-grounded claims, an appellant 
(veteran) who has not first submitted a well-grounded claim 
is not always entitled to a VA medical examination.  Chase v. 
West, 13 Vet. App. 413 (2000) (per curiam).  Thus, the 
specific argument of the veteran's private attorney that the 
veteran is entitled to yet another VA examination, to include 
independent medical opinions, with nexus opinions as to the 
etiology of any and all disorders found, is without merit.  
Id.  However, as to the claim of service connection for 
bilateral hearing loss, which is well grounded, see the 
Remand section of this decision.  

I.  Claims of Service Connection - General Considerations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Additionally, secondary service connection for a 
disability is warranted when that disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  Cardiovascular disease 
may be presumed to have been incurred in service when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.    

The veteran asserts that he is entitled to service connection 
for peripheral neuropathy due to his presumed exposure to 
Agent Orange, while in Vietnam during his active military 
service.  VA laws and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and later is found to have 
any of the diseases listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3) (West 1999); 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform disease consistent with chloracne; and 
acute and subacute peripheral neuropathy (the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset).  38 C.F.R. § 3.309(e), and Note 2, which follows 
(1999).  

Under 38 C.F.R. § 3.309(e), acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

However, as to each of the claims of service connection for a 
heart disorder, peripheral neuropathy, bilateral foot fungus, 
and a back disorder, the threshold question is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993). 

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence, as appropriate.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Third, there must be 
evidence of a nexus, or relationship, between the inservice 
injury or disease and the current disorder, as shown by 
medical evidence.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); See also, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Where, as in the instant case on appeal, the determinative 
issue involves medical diagnosis and etiology, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.  With regard to non-medical matters, and in 
determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For the reasons and bases discussed below, the Board finds 
that the veteran has not presented well-grounded claims for 
entitlement to service connection for a heart disorder, to 
include secondary to PTSD, peripheral neuropathy, to include 
secondary to presumed exposure to Agent Orange, bilateral 
foot fungus, and a back disorder, and that the veteran has 
presented well-grounded claims of service connection for 
bilateral hearing loss and bilateral tinnitus, although 
additional development as to these two well-grounded claims 
is indicated.


Peripheral Neuropathy, Bilateral Foot Fungus, and Back 
Disability

The veteran contends that he has peripheral neuropathy, 
bilateral foot fungus, and a back disorder, which are a 
result of service.  He has asserted that he acquired 
peripheral neuropathy as a result of claimed exposure to 
Agent Orange while stationed in Southeast Asia during the 
Vietnam war, that he has bilateral foot fungus since October 
1967, and that he has had a back disorder since August 1966.  
However, the medical evidence of record does not support his 
contentions, as detailed below, and these claims must be 
denied, primarily for lack of any current diagnoses of the 
claimed conditions.  

With regard to the bilateral foot and back claims, no 
pertinent complaint, report of medical history, or diagnosis 
was made at the time of his examination in January 1966 prior 
to acceptance into military service.  The veteran reported a 
history of wearing a brace or back support.  The examiner 
presently found no spine or other musculoskeletal 
abnormalities, and no disorders of the feet or skin.  The 
examiner specifically noted that the veteran had previously 
worn a back brace on account of a muscle strain which had 
incurred in 1964.  

No treatment for a back disorder is shown in the veteran's 
service medical records in August 1966, as asserted by the 
veteran, nor is any back complaint, treatment, or diagnosis 
shown at any time during the veteran's military service.  
Similarly, no complaint, treatment, or diagnosis of any foot 
fungus is shown in service.  To the contrary, notation was 
made that the veteran had no spine or other musculoskeletal, 
skin, or feet disorders in September 1969 on examination 
prior to his separation from service a few weeks later.  

The post-service medical evidence is negative for current 
diagnoses of any bilateral foot fungus or back disorder.  On 
VA orthopedic examination in April 1997, the veteran reported 
only knee symptomatology, and the resulting examination was 
limited to the knees.  On April 1997 examination of the feet, 
the veteran reported bilateral foot fungus mainly between the 
4th and 5th toes.  On examination, no deformities of the feet 
were noted, and there was no active fungus at that time.  Old 
healed superficial scars were noted between the 4th and 5th 
digits, apparently bilaterally.  The feet appeared normal, 
with no functional restrictions, and no secondary skin or 
vascular changes.  The skin of the feet appeared normal in 
color and texture.  X-ray studies of the feet were normal.  
The diagnosis was essentially normal examination of the feet.  

April 1997 VA skin and Agent Orange examinations revealed no 
acne-like lesions other than those found on the face, for 
which service-connection is presently in effect.  

On private neurological consultation in April 1997, the 
veteran complained of numbness and paresthesia in both hands 
and feet since 1970, which had advanced in intensity over the 
past two years.  The back was also examined, at which time 
the veteran's pedal pulses were strong bilaterally.  The 
examiner noted that there was no objective evidence of pain 
on motion.  The initial diagnosis was rule out peripheral 
neuropathy, with notation that an electrodiagnostic 
evaluation was pending.  Notation was also made that the 
veteran's low back pain was thought to be mostly mechanical, 
and that there was no evidence of lumbar radiculopathy.  

An electromyographic (EMG) study of May 1997 revealed no 
evidence of peripheral polyneuropathy.  

A second VA skin examination in December 1997 was negative 
for any skin abnormality of the feet.  

As for the claim of service connection for peripheral 
neuropathy, to include as secondary to claimed exposure to 
Agent Orange, the May 1998 VA RO rating decision granted 
service connection for chloracne, secondary to exposure to 
Agent Orange, with application of the benefit-of-the-doubt 
rule.  By implication only, but without any explicit 
determination, the RO appears to have conceded the veteran's 
exposure to Agent Orange while in Vietnam.  As to his instant 
claim for service connection for peripheral neuropathy, to 
include as secondary to exposure to Agent Orange, the issue 
of whether there was any such exposure is moot, as no current 
diagnosis of peripheral neuropathy is shown.  Indeed, tests 
for peripheral neuropathy have been negative.  

As noted above, to present a well-grounded claim, the veteran 
must satisfy three elements.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  In 
the instant case on appeal, the evidence of record 
demonstrates no in-service or post-service treatment for, or 
any diagnoses of, bilateral (or unilateral) foot fungus, or 
back disability.  While the veteran may indeed experience low 
back pain or occasional foot fungus, with no competent 
medical evidence of current diagnoses, or past treatment - 
either in service or at any time thereafter, well grounded 
claims are not presented.  Moreover, pain alone is not enough 
to establish current disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Both the veteran's service and post-service medical records 
are silent for any treatment or diagnosis of peripheral 
neuropathy, foot fungus, or back disability, and the claims 
must, therefore, be denied as not well-grounded; in the 
absence of evidence of current disability, there is no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
See also, Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The claims are accordingly denied.  


Heart Disorder, to include Secondary to PTSD

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of heart disability.  On 
pre-induction examination in January 1966, the veteran 
reported a medical history of pain or pressure in the chest, 
and high or low blood pressure.  However, no abnormalities 
were noted on examination for acceptance into service, and 
the remaining service medical records are negative for any 
complaints, treatment, or diagnosis of heart abnormalities.  
No pertinent complaints, history, or diagnosis were made on 
examination for separation from service in September 1969.  

Significantly, the veteran's post-service medical evidence 
shows treatment for a myocardial infarction in November 1996, 
with subsequent diagnoses of coronary artery disease (CAD), a 
right coronary artery angioplasty March 1997, hyperlipidemia, 
a family history of CAD, and chronic obstructive pulmonary 
disease (COPD), with past tobacco use.  In October 1997, the 
veteran underwent a left heart catheterization, with 
bilateral coronary arteriograms.  No medical evidence is of 
record which associates any of these heart disorders-first 
shown more than 26 years after the veteran's discharge from 
military service in October 1969, with his prior active duty 
or with service-connected PTSD.  

The veteran has essentially provided his own lay opinion as 
to the diagnosis and onset of his various heart disorders.  
While the veteran is certainly competent to provide testimony 
regarding the occurrence of in-service events, see Murphy, 
supra, and Goss v. Brown, 9 Vet. App. 109 (1996), there is no 
indication in the record that he has the medical expertise 
necessary to conclude that any current heart disorder is 
attributable to service, or to service-connected PTSD.  Id.  
As such, this claim must fail as not well-grounded, for lack 
of any competent medical evidence of a nexus between his 
heart disorder of recent onset, and his prior service or 
service-connected PTSD.  

Additional Considerations for Not Well-Grounded Claims 

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In finding that the veteran's claims of service connection 
are not well grounded, the only evidence that the veteran has 
any of the aforementioned disabilities in or associated with 
service is his own lay statements.  However, his lay 
assertions are not supported by the medical evidence.  It is 
well established that lay persons cannot provide testimony 
when an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  (See also Moray v. Brown, 5 Vet. App. 
21 (1993) wherein the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) commented that lay assertions 
of medical causation will not suffice initially to establish 
a well-grounded claim).  Accordingly, the veteran's claims 
for service connection for a heart disorder, to include as 
secondary to service-connected PTSD, peripheral neuropathy, 
to include as secondary to exposure to Agent Orange, 
bilateral foot fungus, and a back disorder are not plausible; 
there are no competent bases to find these claims to be well-
grounded.  The claims must, therefore, fail as not well-
grounded.  


Bilateral Hearing Loss and Tinnitus --  A Well-Grounded Claim  

The veteran's service medical record show no complaint, 
treatment, or diagnosis of hearing loss, impaired hearing 
acuity, or tinnitus in service.  As noted above, in March 
1968 the veteran received treatment for a sore ear, at which 
time he reported no decrease in tonal sounds.  No 
abnormalities were noted on examination of the structure of 
the ear, and an otolaryngologic examination was within normal 
limits.  In August 1968, the veteran was treated for a sore 
throat, with an associated complaints of a slightly painful 
right ear.  No other pertinent in-service treatment is shown, 
and no abnormality of the ears or hearing loss was noted on 
examination for separation from service in September 1969, 
although that report did not include audiologic (audiometer) 
testing or pure tone thresholds for various frequencies.  
Tinnitus was not reported at that time.  

However, the veteran's service personnel records show that 
his military occupation included possible loud noise exposure 
as a member of a mobile naval construction battalion, with 
some participation as a rock-crushing crew member, as well 
exposure to enemy mortar fire.  

On VA otolaryngologic examination in May 1997, the veteran 
reported a medical history of some noise exposure both in 
service and post-service.  His most recent occupation was 
noted to be a heavy equipment operator, a position in which 
the veteran felt he had good sound protection.  The veteran 
reported occasional tinnitus which had only been presently 
for approximately the last four years.  The examiner opined 
that the etiology of the veteran's bilateral tinnitus was 
most likely his high-frequency hearing loss and past noise 
exposure.  The examiner failed to indicate whether that noise 
exposure was in-service or post-service, or a combination of 
the two. 

On audiologic testing, the veteran stated that his hearing 
loss was first detected on testing in the military.  The 
veteran's history included working around heavy equipment 
both in service and afterwards.  The diagnosis was mild to 
moderately-severe, right ear, high-frequency, sensorineural 
hearing loss, and left ear mild to moderate, high-frequency, 
sensorineural hearing loss.  Both diagnoses of bilateral 
hearing loss and bilateral tinnitus were felt to be 
consistent with the veteran's reported history of noise 
exposure.  

Accordingly, while the claims of service connection for 
bilateral hearing loss and tinnitus are well-grounded-that 
is, plausible. 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  However, given the veteran's 
possible post-service noise exposure, and his reported four-
year history of tinnitus, additional evaluation is necessary 
with consideration of a more detailed statement of the 
veteran's in-service and post-service occupational and 
medical history of noise exposure, and this case will be 
remanded to the RO for that purpose.


II.  Propriety of the Initial Evaluation for PTSD 

The Board finds that the veteran's claim of entitlement to a 
higher initial evaluation for PTSD is plausible and capable 
of substantiation and is therefore well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with VA's duty to assist in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(b) (West 
1991).  

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (1999). 

Regulations also require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). The Board has given consideration to the 
applicability of staged ratings, that is, ratings in excess 
of 30 percent for PTSD for all periods during the instant 
appeal.  See Fenderson v. West, 12 Vet. App. at 121 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from 
November 7, 1996 (prior to the date of the veteran's March 
1997 claim for service connection), PTSD which is productive 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  The veteran's PTSD is 
currently evaluated as 30 percent disabling.  

To warrant a higher, 50 percent disability evaluation, the 
evidence would have to demonstrate PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The pertinent evidence of record consists of VA PTSD 
examination reports of April 1997 and December 1998, and an 
August 1997 letter from a Vet Center indicating a diagnosis 
of PTSD.  Neither the veteran nor his representative has made 
any specific statement as to why it is contended that 
entitlement to an evaluation in excess of 30 percent is 
warranted.  

The April 1997 VA PTSD examination report primarily regard 
the facts and circumstances of his PTSD stressors so as to 
support his claim for service connection.  In pertinent part, 
the report indicates a history of heavy alcohol consumption 
until 1971, with continued drinking socially and 
occasionally, that is, three beers once in awhile without 
getting drunk, until 1996.  He denied any history of drug use 
or abuse, or a legal history.  The veteran's occupational 
history included working as a truck driver for a local county 
government for the past ten years, and operating heavy 
equipment "off and on."  The veteran reported flashbacks, 
night sweating, especially after nightmares, with increased 
dreaming in the months of September and October.  The veteran 
expressed a dislike of fireworks, loud sounds, explosions, 
and thunder, as well as resentment and anger for not 
understanding why he reacts with continued fear for his life, 
just as he had done so in Vietnam.  The veteran reported 
difficulty falling asleep, not being able to stay asleep, and 
waking up five to six times a night, often getting only two 
hours of sleep at a time.  The veteran reported difficulty 
relating to people, feeling withdrawn and trying to avoid 
talking about his experiences.  The veteran had a blunted 
affect, and seemed to be quite indifferent over his 
participation in the war, never resenting his experience, but 
not able to find some peace after being exposed to the 
killings and the gruesome sight of the dead bodies.  

On mental status examination, the veteran appeared to be 
fairly developed and nourished with indication of adequate 
hygiene.  The veteran was appropriately dressed and groomed, 
maintaining good eye contact without any abnormal movements 
or mannerisms.  He appeared younger than his stated age of 
50.  The veteran appeared to be quite anxious and ill-at-
ease, especially while talking about his war experiences, 
including running over some people.  The veteran was clear 
and coherent, with adequate orientation in three spheres of 
references and to the present situation.  He had adequate 
memory and recall, and appeared to be of average 
intelligence.  His insight and judgment were quite intact, 
and there was no indication of organicity.  The veteran was 
considered competent.  The diagnosis was PTSD, mild to 
moderate, prolonged.  A Global Assessment of Functioning 
(GAF) Score of 60 was noted, 70 for the past year.  The Board 
notes that the Global Assessment of Functioning (GAF) scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 60 denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

The examiner noted that the veteran's PTSD was mild to 
moderate in severity, with maladaptive responses to stress, 
difficulty with adjusting to civilian life, especially unable 
to deal with his anger and resorting to the use of alcohol in 
the process.  While the veteran was noted to be able to 
maintain a stable life, he had difficulty maintaining a good 
lifestyle, especially when he had been diagnosed with a heart 
condition.  The veteran lately had persistent symptoms 
referable to increase arousal, sleep difficulty, emotional 
instability, and physiologic reaction on exposure to the 
events which symbolize his traumatic Vietnam experiences.  

On VA examination in December 1998, the veteran reported that 
his heavy drinking began in Vietnam, and that it continued to 
approximately 1975.  The veteran reported frequent nightmares 
and restless sleep, with flashbacks occurring one to three 
times a month, efforts to avoid thoughts, feelings, 
activities and situations which aroused recollection of his 
Vietnam traumas.  He reported some inability to recall 
certain aspects of Vietnam.  The veteran expressed a current 
sense of a foreshortened future and dissociative flashbacks, 
sometimes on a weekly basis.  The veteran described his sleep 
pattern disorder to include some difficulty going to sleep, 
with intermittent awakenings, symptoms which extended back in 
time to the time of this discharge from service.  The veteran 
reported mood shifts, irritability, some difficulty 
concentrating, at least moderate hypervigilance and 
exaggerated startle response, with noise intolerance and 
inability to tolerate being around people for any extended 
period of time.  The veteran stated that he felt his 
interpersonal relationships have been severely affected by 
his psychological disorder, including a divorce from his wife 
a couple years ago, and that employability had been affected, 
as well as he does not well tolerate close relationships.  

The veteran presented to the VA mental status examination in 
a timely manner, and properly attired.  The veteran was well 
oriented as to time, place, and person.  He showed marked 
anxiety, mild depression, with a stable affect.  Abstract 
conceptualization was performed without difficulty and he was 
able to pursue a goal idea successfully without fragmentation 
of thought or evidence of any underlying thinking disorder.  
Recent and remote memory were intact, with a good fund of 
general information.  There was no evidence of any delusion, 
hallucinations, or suicidal ideation.  Intelligence was 
judged as above average.  Obsessive-compulsive features were 
absent.  There was no evidence of any cognitive difficulties.  
The veteran showed moderate restlessness throughout the 
evaluation.  His insight appeared to be mostly intact, his 
judgment was intact, with preserved ability to manage 
finances without assistance.  The examiner noted, in summary, 
that the veteran's PTSD shows considerable stress with a 
tendency to isolate and withdraw in the face of mild to 
moderate stress.  The veteran reported high levels of ongoing 
stress with some periods of marked anxiety, and reportedly, 
became very anxious and agitated, not infrequently, with 
subsequent precordial pain.  

The examiner thought the veteran evidenced not only PTSD, but 
a generalized anxiety disorder, and he was also thought to be 
a moderate alcohol drinker.  The examiner found no evidence 
of marked depression.  Additionally, various medications were 
recommended for control of depression, anxiety, anger, and 
irritability, with possible consideration of a mood regulator 
drug if the other medications prove less than successful.  It 
was felt that the veteran's psychological problems have 
interfered considerably both with his interpersonal 
relationships and employment.  The diagnoses were PTSD, 
chronic, moderate to severe, and generalized anxiety 
disorder, moderate to severe.  A current GAF of 60 was noted.  

In considering all the evidence of record, the Board finds 
that there is no basis for an evaluation in excess of 30 
percent at any time during the appeal, regarding the 
veteran's service-connected PTSD, with consideration of the 
applicable criteria for PTSD under Diagnostic Code 9411.  
Initially, it is noted that while the VA examiner in December 
1998 felt that the veteran had considerable social and 
industrial impairment, the veteran is not shown to have most 
of the factors identified as the criteria for a 50 percent 
evaluation under the appropriate criteria at Diagnostic Code 
9411, and the disability picture presented thus does not more 
nearly approximate the criteria for a 50 percent rating.  

The Board notes that an examiner's analysis of the 
symptomatology are essential in evaluating the claim.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the rating schedule specifically directs 
that the various examination reports, the analysis of the 
symptomatology, and the full consideration of the whole 
history of the rating agency will be.  38 C.F.R. § 4.130, 
Part 4 (1999).  

While the veteran reports considerable anxiety and social 
isolation, he is not shown to have a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment in short- or long-term memory; 
impaired judgment or abstract thinking; or disturbances of 
motivation or mood.  While the veteran reports that his 
interpersonal relationships have been severely impaired due 
to his PTSD, including his divorce of a couple of years ago, 
the veteran does not report, and the record does not show, 
PTSD which has required any ongoing treatment, individual or 
group therapy.  To the contrary, the evidence of record shows 
that the veteran requires treatment for several physical 
heart disorders, and not PTSD.  

The veteran is shown to have depression and anxiety and 
chronic sleep impairment, but without any memory loss.  These 
symptoms-assuming that they are the sole result of service-
connected PTSD, and not any non-service-connected disorder, 
warrant no more than the current 30 percent rating.  This 
level of evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent period of inability to perform occupational 
tasks.  In this regard, the Board notes that the veteran's 
claimed difficulty interacting with co-workers or friends is 
not demonstrated by any clinical evidence of record to have 
resulted in more than intermittent periods of inability to 
perform occupational tasks.  The veteran has been able to 
maintain employment in the past 10 years. Service-connected 
PTSD is not shown to require any ongoing treatment, and that 
both the April 1997 and December 1998 VA examiners assigned a 
GAF scores of no less than 60 and as high as 70.  

Overall, the above findings present a disability picture due 
to PTSD approximate no more than that which is already 
contemplated by a 30 percent evaluation.  Accordingly, the 
Board concludes that a 30 percent evaluation for PTSD, under 
Diagnostic Code 9411 (1999), is warranted.  See 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

In finding so, the record presents no basis for assignment of 
at least a 50 percent evaluation for the veteran's service- 
connected PTSD under the applicable rating criteria; that is, 
the criteria for at least a 50 percent evaluation are not 
met.  The Board observes that while the veteran exhibited 
stress and anxiety, the examiner also felt that various 
medications or mood modulator might be considered for better 
control of symptoms.  Additionally, while the examiner 
described his PTSD symptoms as "moderate to severe," with no 
evidence of any on-going in-or out-patient treatment, or 
evidence of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks (more than once a week), difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, or impaired abstract thinking, the criteria 
for a 50 percent evaluation are not more closely 
approximated.  

Accordingly, the Board finds that the veteran's PTSD is most 
appropriately evaluated at the 30 percent rate under the 
criteria of Diagnostic Code 9411.  

This decision is based upon the applicable provisions of VA's 
Schedule for Rating Disabilities. Additionally, however, the 
Board finds that the evidence of record does not present an 
"exceptional or unusual" disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (1999).  In 
this regard, there is no indication that the veteran's PTSD 
has markedly interfered with earning capacity or employment 
status (i.e., beyond that interference contemplated by the 
assigned evaluation), or has necessitated frequent periods of 
hospitalization.  
As noted above, the veteran has not indicated that his PTSD 
requires any on-going treatment, and he has not demonstrated 
any marked interference with employment, other than to merely 
say so.  As noted above, the Board has considered the 
veteran's intermittent inability to perform occupational 
tasks in granting a 30 percent schedular evaluation.  
Additionally, while the veteran reports severe interpersonal 
and occupational impairment, he has not presented any 
employment records or other documentary evidence of such 
impairment.  In the absence of evidence of such factors, as 
those noted above, the Board finds that a remand for 
compliance with the procedures for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The salient point is that the veteran's service-connected 
PTSD has clearly not resulted in frequent periods of 
hospitalization or any demonstrated marked interference with 
employment.  It is undisputed that his disorder may have had 
some adverse affect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that an evaluation in excess of 30 percent for 
service-connected PTSD is not warranted in this case on 
either a schedular or extraschedular basis.  


ORDER

Service connection is denied for a heart disorder, to include 
as secondary to service-connected PTSD, peripheral 
neuropathy, to include as secondary to claimed exposure to 
Agent Orange, bilateral foot fungus, and a back disorder, as 
well-grounded claims have not been submitted. 

The claims of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are well grounded; to 
that extent only, the appeal is granted.  

The claim for an evaluation in excess of 30 percent for 
service-connected PTSD is denied.  


REMAND

Because the claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Although the veteran's service medical records are silent for 
any hearing loss or tinnitus, current diagnoses of each are 
of record, and at least one VA examiner has considered the 
veteran's bilateral, high-frequency, sensorineural hearing 
loss and bilateral tinnitus to be consistent his reported 
history of noise exposure.  This is enough to make the 
veteran's claim "plausible," or capable of substantiation.  
See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

However, as the evidence of record shows both an in-service 
and a post-service occupational history of being near heavy 
equipment, more detailed occupational history and information 
is needed on further VA otolaryngologic examination, with a 
specific opinion as to etiology of these disorders.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment of all medical care providers 
(both VA and non-VA) who treated him for 
bilateral hearing loss and bilateral 
tinnitus from October 1969 to the 
present.  After securing any necessary 
release(s), the RO should obtain copies 
of any additional records, if they are 
not already in the claims folder, 
including VA hospital and/or out-patient 
treatment records from both the VA 
Medical Centers in Lincoln, and Grand 
Island, Nebraska, as well as any other VA 
medical center identified by the veteran, 
dated from October 1969 to the present.  

2.  The veteran should be scheduled for a 
VA otolaryngologic examination in order 
to determine that nature and etiology of 
any hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner for use in the study of the 
case.  

A detailed military and post-service 
occupational history should be obtained, 
with notation of any and all possible 
noise exposure.  Based on a review of the 
case, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any clinically 
identified hearing loss or tinnitus, if 
found on examination, is related to in-
service noise exposure, or whether any 
such diagnosis(es) is more likely than 
not the result of post-service noise 
exposure.  All indicated testing should 
be done in this regard.  The examiner is 
requested to set forth all findings and 
conclusions, along with rationale and 
support for the diagnoses entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record.  

4.  Thereafter, the RO should 
readjudicate the claims for service 
connection for bilateral hearing loss and 
bilateral tinnitus in light of all of the 
pertinent evidence of record, to include 
that associated with the claims file on 
remand, and all applicable legal 
authority.  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to obtain additional 
development and adjudication.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge



 

